Citation Nr: 1446213	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether a separate rating or an increased rating (or evaluation) in excess of 10 percent is warranted under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6009 (2007) for symptoms or impairment associated with the service-connected status post pterygium of the left eye (a left eye disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
March 1943 to August 1963.
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 1963, the Veteran was awarded service connection for status post pterygium of the left eye and a noncompensable rating was assigned, effective from September 1963.  In February 1966, the Veteran's representative filed a claim for increased rating for the same eye disability, reporting that the Veteran had left eye surgery in February 1966 at Wilford Hall, Lackland Air Force Base.  In a May 1966 letter, VA indicated that it requested the records of the claimed February 1966 eye surgery and that Wilford Hall librarians responded that there was no record of a February 1966 surgery report for the Veteran.  VA requested that the Veteran furnish more information with respect to the claimed surgery.  The record shows that the Veteran did not respond to the May 1966 VA letter.  

In June 2007, the Veteran filed a claim for increased rating for the eye disorder (for status post pterygium of the left eye), which he incorrectly characterized as a claim for "service connection."  The Veteran's June 2007 submission was correctly construed by the RO as a claim for increased rating for the already service-connected eye disability.  A January 2008 rating decision denied a compensable rating for status post pterygium of the left eye, which the Veteran appealed.  Although an increased disability rating of 10 percent was awarded for status post pterygium of the left eye from June 20, 2007, as reflected in the July 2009 RO rating decision, the issue remained in appellate status as the maximum rating had not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).   

In December 2012, the Board denied an increased rating in excess of 10 percent for status post pterygium of the left eye and remanded service connection for basal cell carcinoma of the left eye lid for a new VA examination, and service connection for cataracts, presbyopia, and intraocular pressure of the left eye for issuance of a statement of the case.  It does not appear that the Agency of Original Jurisdiction (AOJ) has yet implemented the December 2012 Board remand instructions.     

In May 2014, the United States Court of Appeals for Federal Claims (Court) affirmed the December 2012 Board decision to the extent it found that the Veteran was not entitled to an increased rating from June 2007 under 38 C.F.R. § 4.84a, DC 6018, for conjunctivitis and DCs 6061 to 6079 for visual acuity, but otherwise set aside and remanded the December 2012 Board decision with respect to the issue of increased rating for left eye disability because the Board did not consider whether the Veteran is entitled to a rating under 38 C.F.R. § 4.84a, DC 6009 (2007).  

Entitlement to a total disability rating based on individual unemployability (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not been employed for many years, but he has not contended, nor does the record show, that he is unemployable as a result of the service-connected disabilities rather than as a result of advancing age.  Accordingly, entitlement to a TDIU has not been raised by the Veteran or the evidence of record, and, therefore, is not before the Board on appeal.

The May 2014 Court decision also remanded the December 2012 Board decision for adjudication of issue of entitlement to an earlier effective than June 20, 2007 for an increased rating for the eye disability, including on the basis of clear and unmistakable error (CUE) in the October 1963 rating decision with respect to assignment of a noncompensable (0 percent) rating for status post pterygium of the left eye.  In a March 2008 notice of disagreement to the assignment of the 10 percent rating and June 20, 2007 effective date, as well as in a September 2009 substantive appeal, the Veteran contended that there is clear and unmistakable error (CUE) in the October 1963 RO rating decision assignment of a 0 percent initial rating for status post pterygium of the left eye.  He also contends that another basis for an earlier effective date for the 10 percent rating is that the February 1966 claim for increased rating for left eye disability remained pending.  As the issue of earlier effective date than June 20, 2007 for an increased (compensable) rating for the eye disability has not been adjudicated by the AOJ, the Board does not have jurisdiction over the issue, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  As part of adjudication of the issue of earlier effective date than June 20, 2007 for an increased (compensable) rating for the eye disability, the AOJ should adjudicate the ancillary questions of: 
	1) whether the October 1963 rating decision became final because of no notice of disagreement (38 C.F.R. § 20.302) and no new and material evidence submitted within one year of the decision (38 C.F.R. § 3.156(b)); 
	2) whether the Veteran abandoned (see 38 C.F.R. § 3.158) the February 1966 claim for increased rating for status post pterygium of the left eye by not providing the information requested in the May 5, 1966 AOJ letter request, specifically, the exact date, place, and type of treatment (hospitalization versus outpatient) that was solicited by an attached VA Form 21-4138, or whether the February 1966 claim for increase remained pending and unadjudicated until the December 2007 adjudication (issued January 2008);
	3) whether the Veteran has pled with specificity CUE in the October 1963 rating decision assignment of 0 percent rating, i.e., what the factual or legal error is alleged to be, including the assertion of failure to consider or address rating under DC 6009, and how the outcome would have manifestly been different (10 percent or higher rating under DC 6009) but for the error; and
	4) if CUE is pled with specificity, adjudicate (38 C.F.R. § 3.105(a)) whether there was in fact CUE in the October 1963 rating decision assignment of a 0 percent initial rating, including what the higher outcome (10 percent or higher rating) undebatably would have been under DC 6009.  

The Board has reviewed the physical claims file as well as both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the AOJ. 


REMAND

In the remaining aspect of the current increased rating issue on appeal, through his representative, the Veteran has contended generally that an increased rating in excess of 10 percent is warranted under DC 6009 (2007) for symptoms or impairment associated with the left eye disability.  

During the pendency of the appeal, the regulations for evaluating eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's application was received in June 2007, the December 2012 Board decision rated the left eye disability under the old criteria.  Because the Veteran did not challenge the application of the rating criteria in existence prior to December, 10, 2008, the Board will continue to rate the left eye disability under the old criteria.  See May 2014 Court decision.

Under the pre-revision rating schedule, disabilities rated under DC 6009 were to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6009 (2007).

At the October 2007 VA examination, the Veteran reported pain, redness, watering, irritation, and blurred vision of the left eye, and stated that the left eye disorder did not cause incapacitation.  The October 2007 VA examiner noted that pterygium of the left eye had resolved and attributed blurred vision to the non-service-connected bilateral cataracts, but it is unclear whether pain, redness, watering, and irritation of the left eye were attributable to the service-connected left eye disorder or a non-service-connected left eye disorder.

At the April 2009 VA examination, the Veteran reported pain, redness, and watering, and blurred vision of the left eye.  The diagnosis was pterygium removal of the left eye with active conjunctivitis and chronic inflammation of the pterygium removal nasally in the left eye that required artificial tear drops for relief.  The April 2009 VA examiner also noted that the Veteran had presbyopia of both eyes, but did not indicate whether the symptoms of pain, watering, and blurred vision were attributable to the service-connected pterygium residuals of the left eye or the non-service-connected bilateral presbyopia.

At the June 2010 VA examination, the Veteran reported blurry vision, redness, irritation, dryness, and watering of the left eye for which he used artificial tear eye drops, and denied having any incapacitating episodes due to left eye disease.  Slit lamp examination showed vessel engorgement, hyperemia, and conjunctival scarring.  The diagnoses were sclera/conjunctival vessel engorgement and hyperemia secondary to pterygium of the left eye, status post basal cell carcinoma of the left eye lid, bilateral nuclear sclerosis cataracts, bilateral presbyopia, left eye pressure, bilateral dry eyes, and corneal scarring of the left eye.  The June 2010 VA examiner indicated that the Veteran had no visual field defect.  It is unclear, however, whether the symptoms of blurry vision, redness, irritation, dryness, and watering of the left eye are attributable to the service-connected left eye pterygium with conjunctivitis or other non-service-connected left eye disease. 

The record reflects that, in addition to the service-connected left eye disability, to include conjunctivitis, the Veteran has other non-service-connected left eye disorders.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  While the etiology of the above-referenced left eye symptoms may be partially suggested by the record, the Board is not free to substitute its own judgment for that of an expert as to which symptoms are attributed to the service-connected left eye disorder and which symptoms are associated with the non-service-connected left eye disorders.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Indeed, when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Id; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also 38 C.F.R. 
§ 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, the Board finds that a remand for a new examination is necessary to help ascertain which left eye symptoms are attributed to the service-connected left eye disability and which symptoms are associated with the non-service-connected left eye disorders.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA eye examination to help ascertain which of the left eye symptoms are attributable to the service-connected status post pterygium with conjunctivitis of the left eye and which left eye symptoms may be associated with any other non-service-connected left eye disorder.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The VA examiner is requested to provide the following opinions: 

Does the Veteran have impairment of visual acuity or field loss, pain, rest-requirements, episodic incapacity, or any other symptoms due to the service-connected residuals status post pterygium with conjunctivitis of the left eye? 

If any of the above-referenced symptoms are not associated with the service-connected left eye disability, please list the left eye disorder(s) resulting in such symptoms.  A rationale should be given for all opinions and conclusions rendered.  

2. Thereafter, the issue of whether a separate rating or an increased rating in excess of 10 percent is warranted under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6009 (2007) for symptoms or impairment associated with the service-connected left eye disability should be adjudicated.  (Note the remanded rating issue does not include ratings under 38 C.F.R. § 4.84a, DC 6018, for conjunctivitis, and DCs 6061 to 6079 for pterygium rated on visual acuity, as those aspects of the December 2012 Board decision were affirmed by the Court, so are part of the final Board decision.)  The AOJ should note that the adjudication should be based on the rating criteria under DC 6009 in effect prior to the 2008 revisions as outlined above.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


